                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                  AT GREENEVILLE

UNITED STATES OF AMERICA                             )
                                                     )
v.                                                   )      No. 2:13-CR-00037-4-JRG
                                                     )
MICAH ANTWAN STILL                                   )

                         MEMORANDUM OPINION AND ORDER

       This matter is before the Court on Defendant’s Pro Se Motion for Reduction of

Sentence Pursuant to 18 U.S.C. § 3582(c)(2) [Doc. 664] and the United States’ Response in

Opposition [Doc. 669]. For the reasons herein, the Court will deny Defendant’s motion.

                                      I.    BACKGROUND

       In 2013, the United States charged Defendant Micah Antwan Still in a multi-count

indictment, which included a lead charge of conspiring to distribute and possess with intent to

distribute 280 grams or more of a mixture or substance containing a detectable amount of cocaine

base, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A) and 846. [Superseding Indictment, Doc.

55, at 1–2]. Mr. Still entered into a plea agreement with the United States, pleading guilty to the

lesser included offense of conspiring to distribute and possess with intent to distribute 28 grams

or more of a mixture or substance containing a detectable amount of cocaine base, in violation

of §§ 841(a)(1), (b)(1)(B) and 846. [Am. Plea Agreement, Doc. 353, at 1].

       The Court sentenced him to 120 months’ imprisonment [J., Doc. 480, at 2], which, based

on § 841(b)(1)(B) and his criminal history, was a mandatory minimum sentence. Compare

§ 841(b)(1)(B) (“If any person commits such a violation after a prior conviction for a serious

drug felony or serious violent felony has become final, such person shall be sentenced to a term

of imprisonment which may not be less than 10 years[.]”), with [Information, Doc. 131, at 1




Case 2:13-cr-00037-JRG Document 752 Filed 05/11/20 Page 1 of 6 PageID #: 6686
(setting out, under 21 U.S.C. § 851, Mr. Still’s prior felony drug convictions)], 1 and [PSR, Doc.

409, at 4–5 (detailing Mr. Still’s convictions for prior felony drug offenses)]. Acting pro se, Mr.

Still now moves the Court to reduce his sentence under 18 U.S.C. § 3582(c)(2) and United States

Sentencing Guideline (“USSG”) § 1B1.10 as amended by amendment 782.

                                             II.    LEGAL STANDARD

       “Federal courts are forbidden, as a general matter, to ‘modify a term of imprisonment once

it has been imposed,’ but the rule of finality is subject to a few narrow exceptions.” Freeman v.

United States, 564 U.S. 522, 526 (2011) (internal quotation omitted). Congress enacted one of

those exception in § 3582(c)(2), which states:

             [I]n the case of a defendant who has been sentenced to a term of
       imprisonment based on a sentencing range that has subsequently been lowered by
       the Sentencing Commission pursuant to 28 U.S.C. 994(o), upon motion of the
       defendant or the Director of the Bureau of Prisons, or on its own motion, the court
       may reduce the term of imprisonment, after considering the factors set forth in
       section 3553(a) to the extent that they are applicable, if such a reduction is
       consistent with applicable policy statements issued by the Sentencing Commission.

In short, a prisoner will be eligible for a reduction under § 3582(c)(2) if he satisfies two

requirements.

       First, the prisoner must have “been sentenced to a term of imprisonment based on a

sentencing range that has subsequently been lowered by the Sentencing Commission.” United

States v. Taylor, 815 F.3d 248, 250 (6th Cir. 2016) (quoting id.). For most drug offenses,

amendment 782 to the USSG has lowered the base offense level by two levels, and it is

retroactively applicable. Hughes v. United States, 138 S. Ct. 1765, 1774 (2018); see USSG Suppl.

App. C, Amdt. 782 (reducing “by two levels the offense levels assigned to the [drug] quantities

in” the drug-quantity table in USSG § 2D1.1(c)).


       1
           Mr. Still admitted to the United States’ allegations in this information. [Hr’g Tr., Doc. 505, at 7:3–14].

                                                           2

Case 2:13-cr-00037-JRG Document 752 Filed 05/11/20 Page 2 of 6 PageID #: 6687
       Second, a reduction must be “consistent with applicable policy statements issued by the

Sentencing Commission.” Taylor, 815 F.3d at 250 (quoting § 3582(c)(2)). USSG § 1B1.10

contains the Sentencing Commission’s policy statements. See USSG § 1B1.10(a)(1) (providing

that a reduction “shall be consistent with this policy statement”). In determining whether a

reduction is consistent with USSG § 1B1.10, the Court first calculates “by what amount” a

prisoner’s sentence “may be reduced.” 28 U.S.C. § 994(u); see Dillon v. United States, 560 U.S.

817, 826–27 (2010). In doing so, the Court identifies the amended guidelines range—that is, the

guidelines range that would have applied to the prisoner if amendment 782 had been in effect

during sentencing—and it substitutes this guidelines range for the original guidelines range.

Dillon, 560 U.S. at 827; USSG § 1B1.10(b)(1).

       If a reduction is consistent with USSG § 1B1.10, the Court must then shift its attention

to any applicable factors under 18 U.S.C. § 3553(a), as well as to public-safety factors, to

determine—in its discretion—whether a reduction “is warranted in whole or in part under the

particular circumstances of the case.” Id.; see United States v. Curry, 606 F.3d 323, 330 (6th Cir.

2010) (“[T]he district court may reduce a previously imposed sentence if [the] statutory

requirements . . . are met. Section 3582 does not create a right to a reduced sentence, however.”

(citing USSG. § 1B1.10 cmt. background)); see also USSG § 1B1.10 cmt. n.1(B)(i) (stating that

courts “shall consider the factors set forth in 18 U.S.C. § 3553(a)”); USSG § 1B1.10 cmt.

n.1(B)(ii)–(iii) (stating that courts “shall consider the nature and seriousness of the danger to any

person or the community that may be posed by a reduction in the defendant’s term of

imprisonment” and “may consider post-sentencing conduct of the defendant”).




                                                 3

Case 2:13-cr-00037-JRG Document 752 Filed 05/11/20 Page 3 of 6 PageID #: 6688
                                          III.      ANALYSIS

       Mr. Still contends that amendment 782 lowers his guidelines range from 70–87 months

to 57–71 months, and he moves the Court for a reduced sentence of 57 months. [Def.’s Mot. at

2–3]. The United States, however, argues that Mr. Still is ineligible for a reduction because the

Court imposed a statutory mandatory minimum sentence and amendment 782 cannot reduce

statutory penalties. [United States’ Resp. at 1].

       When a statute requires a court to impose a mandatory minimum sentence that exceeds a

defendant’s guidelines range, it replaces that guidelines range. United States v. Johnson, 564

F.3d 419, 423 (6th Cir. 2009); USSG § 5G1.1(b). But “[w]hether a sentence is ‘based on’ the

mandatory minimum or the advisory guidelines turns on ‘what the district court actually said and

did at the original sentencing,’” as well as the parties’ conduct and the attorneys’ arguments.

United States v. McClain, 691 F.3d 774, 778 (6th Cir. 2012) (footnote and quotation omitted). In

this case, Mr. Still’s attorney conceded that § 841(b)(1)(B)’s mandatory minimum constituted

the correct guidelines range. See [Hr’g Tr., Doc. 505, at 4:10–11, 4:15–16 (“[T]he mandatory

minimum is 120 months . . . . and, therefore, that is the correct guideline range under the

sentencings guidelines.”)]. The Court, in sentencing Mr. Still to 120 months’ imprisonment, also

recognized that § 841(b)(1)(B)’s mandatory minimum was the applicable guidelines range:

       Congress has determined here that the minimally sufficient sentence is a sentence
       of 120 months. In other words, Congress has removed from the district court any
       discretion to impose any sentence of less than 120 months in this case[.]
               ....

       There is no motion for downward departure. There is no suggestion here that the
       government has withheld that motion for any reason nor is there any real suggestion
       here that you could in fact provide substantial assistance[.]




                                                    4

Case 2:13-cr-00037-JRG Document 752 Filed 05/11/20 Page 4 of 6 PageID #: 6689
[Id. at 7:17–21, 10:13–17]; see [Statement of Reasons at 1 (on file with the Court)]. The record

is therefore incontrovertible in establishing that the Court based Mr. Still’s sentence on the

statutory 120-month mandatory minimum, which exceeded and replaced his guidelines range of

70 months to 87 months. Johnson, 564 F.3d at 423; USSG § 5G1.1(b).

       Because the Court based Mr. Still’s sentence on a statutory mandatory minimum rather

than a “sentencing range that has subsequently been lowered by the Sentencing Commission,”

§ 3582(c)(2), Mr. Still is not eligible for a reduction, see United States v. Coats, 530 F. App’x

553, 555 (6th Cir. 2013) (“[The defendant’s] sentence was based on the statutory minimum

sentence, not the crack cocaine guideline range. Because the Sentencing Commission’s

amendments to the crack cocaine guidelines have no effect on statutory minimum sentences

mandated by Congress, [the defendant’s] sentence was not ‘based on a sentencing range that

has subsequently been lowered by the Sentencing Commission.’” (citations omitted) (quoting

§ 3582(c))); USSG § 1B1.10 cmt. n.1(A) (stating that “a reduction in the defendant’s term of

imprisonment is not authorized” if “the amendment does not have the effect of lowering the

defendant’s applicable guideline range because of the operation of another guideline or statutory

provision (e.g., a statutory mandatory minimum term of imprisonment)”).

                                       IV.   CONCLUSION

       Mr. Still fails to establish that he is eligible for a reduction under § 3582(c)(2). His Pro

Se Motion for Reduction of Sentence Pursuant to 18 U.S.C. § 3582(c)(2) [Doc. 664] is therefore

DENIED.

       So ordered.




                                                5

Case 2:13-cr-00037-JRG Document 752 Filed 05/11/20 Page 5 of 6 PageID #: 6690
      ENTER:

                                          s/J. RONNIE GREER
                                     UNITED STATES DISTRICT JUDGE




                                      6

Case 2:13-cr-00037-JRG Document 752 Filed 05/11/20 Page 6 of 6 PageID #: 6691
